Citation Nr: 1035021	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left upper extremity 
disorder. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States 
Marine Corps from May 2001 to May 2005. He served in Iraq and was 
awarded the Combat Action Ribbon.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from a 
June 2005 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon that, in 
part, denied service connection for a left arm disorder.  The 
appellant thereafter appealed to the Board and the case was 
remanded for additional development in January 2009; the case has 
now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2008, a Travel Board hearing was conducted at the RO 
before a Veterans Law Judge who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the claims 
file.  

The Veterans Law Judge who conducted the September 2008 hearing 
is no longer employed at the Board.  In August 2010, the Board 
sent a letter to the appellant to notify him of this and of his 
right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.707.  That same month, the appellant responded and 
stated that he wanted to have a hearing at the RO before a 
Veterans Law Judge.  A hearing on appeal must be granted when, as 
in this case, an appellant expresses a desire for it.  38 C.F.R. 
§ 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for a 
Travel Board hearing in accordance with 
applicable procedures set out in 38 C.F.R. 
§ 20.704.  The RO should notify the 
appellant of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, the 
matter should be returned to the Board in accordance with the 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

